UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                              No. 03-4291
DAVID MICHAEL BECKFORD, a/k/a
Striker,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CR-00-253-PJM)

                  Submitted: February 19, 2004

                      Decided: April 6, 2004

     Before KING, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Paula M. Junghans, James M. Sullivan, PIPER RUDNICK LLP,
Washington, D.C., for Appellant. Thomas M. DiBiagio, United States
Attorney, Mythili Raman, Assistant United States Attorney, Green-
belt, Maryland, for Appellee.
2                     UNITED STATES v. BECKFORD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   David Michael Beckford appeals his conviction of one count of
conspiracy to distribute and to possess with intent to distribute more
than 1,000 kilograms of marijuana, in violation of 21 U.S.C. § 846
(2000), and his sentence. We affirm.

   Beckford first argues that the district court erred in admitting evi-
dence of his 1993 arrest for possession with intent to distribute mari-
juana under Fed. R. Evid. 404(b). We review a district court’s
determination of the admissibility of evidence under Rule 404(b) for
abuse of discretion. See United States v. Queen, 132 F.3d 991, 995
(4th Cir. 1997). A district court will not be found to have abused its
discretion unless its decision to admit evidence under Rule 404(b)
was arbitrary or irrational. United States v. Haney, 914 F.2d 602, 607
(4th Cir. 1990). Our review of the record convinces us that the district
court did not abuse its discretion in admitting the evidence of Beck-
ford’s prior arrest.

   Beckford also argues that, in determining his sentence under the
Guidelines,* the district court erroneously applied a two-level
enhancement of his offense level for use of a firearm during the
course of the conspiracy. Section 2D1.1(b)(1) provides for a two-level
increase in offense level for offenses involving drugs "[i]f a danger-
ous weapon (including a firearm) was possessed." USSG
§ 2D1.1(b)(1). The commentary accompanying § 2D1.1(b)(1) notes
that the enhancement "reflects the increased danger of violence when
drug traffickers possess weapons. The adjustment should be applied
if the weapon was present, unless it is clearly improbable that the
weapon was connected with the offense." USSG § 2D1.1(b)(1), com-
ment. (n.3). "In order to prove that a weapon was present, the Govern-

    *U.S. Sentencing Guidelines Manual (2002)
                      UNITED STATES v. BECKFORD                        3
ment need show only that the weapon was possessed during the
relevant illegal drug activity." United States v. McAllister, 272 F.3d
228, 234 (4th Cir. 2001). The district court’s enhancement under
§ 2D1.1(b)(1) is reviewed for clear error. Id.

   The Guidelines define relevant conduct to include, in the case of
a jointly undertaken criminal activity, all reasonably foreseeable acts
of others in furtherance of that activity. USSG § 1B1.3(a)(1)(B). The
presence of guns to perpetrate illicit drug activity typically is reason-
ably foreseeable. "Absent evidence of exceptional circumstances, . . .
it [is] fairly inferable that a codefendant’s possession of a dangerous
weapon is foreseeable to a defendant with reason to believe that their
collaborative criminal venture includes an exchange of controlled
substances for a large amount of cash." United States v. Kimberlin, 18
F.3d 1156, 1160 (4th Cir. 1994) (internal quotation and citation omit-
ted). We have reviewed the record and conclude that the district court
did not commit clear error in finding that firearms were possessed by
Beckford’s co-conspirators and that such possession was reasonably
foreseeable to Beckford. The two-level enhancement was properly
applied.

   We accordingly affirm Beckford’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED